Citation Nr: 1425911	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral knee bursitis.

2.  Entitlement to service connection for a ganglion cyst of the right knee.

3.  Entitlement to service connection for bilateral knee joint effusion.

4.  Entitlement to service connection for bilateral knee arthritis.

5.  Entitlement to an initial rating in excess of 10 percent for a mood disorder.

6.  Entitlement to an increased rating for right knee retropatellar pain syndrome.  

7.  Entitlement to an increased rating for left knee retropatellar pain syndrome.

8.  Entitlement to an increased rating for lower back strain with lipoma excision.



REPRESENTATION

Veteran represented by:	Derek L. Hall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to March 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned in July 2013.  During the hearing, the undersigned agreed to hold the record open for 30 days to allow the Veteran to submit additional evidence.  See Board Hearing Transcript (Tr.) at 19-20.  The Veteran indicated that she wished to waive RO consideration of any additional evidence that she submitted.  Id.; see also, 38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to service connection for bilateral knee arthritis and increased ratings for right and left knee retropatellar pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 



FINDINGS OF FACT

1.  During her July 2013 Board Hearing, the Veteran indicated her desire to withdraw her appeal seeking an increased rating for lower back strain with lipoma excision.  The Board received such request prior to the promulgation of a decision.

2.  The Veteran's bilateral knee bursitis is proximately due to her service-connected retropatellar pain syndrome.

3.  The Veteran's ganglion cyst of the right knee is proximately due to her service-connected retropatellar pain syndrome.

4.  Joint effusion is a symptom associated with the Veteran's service-connected retropatellar pain syndrome; it is not a separate and distinct disability for which service connection can be granted.

5.  Since the effective date of service connection, the Veteran's mood disorder has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to an increased rating for lower back strain with lipoma excision have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for bilateral knee bursitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for service connection for a ganglion cyst of the right knee are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  The criteria for service connection for joint effusion knee are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for a 30 percent rating, but no higher, for mood disorder have been met since September 4, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9435 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the July 2013 hearing, the Veteran stated that she wished to withdraw the issue of entitlement to an increased rating for lower back strain with lipoma excision.  See Board Hearing Tr. at 2.  

The Veteran has withdrawn the appeal of the issue of entitlement to an increased rating for lower back strain with lipoma excision; hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an increased rating for lower back strain with lipoma excision and it is dismissed.


Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Regarding the issues of entitlement to service connection for bilateral knee bursitis and a ganglion cyst of the right knee, in light of the fully favorable determination, a discussion of VA's compliance with the duties to notify and assist is unnecessary.

Regarding the claim for an increased rating for a mood disorder, this claim arose from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the issue of entitlement to service connection for bilateral knee joint effusion, the record reflects that the RO provided the Veteran with the requisite notice in October 2009.  The claim was initially adjudicated in a July 2010 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's knees were medically evaluated in July 2008, December 2010, February 2012, and February 2014.  She was also medically evaluated in conjunction with her mood disorder in July 2008, June 2010, and November 2011.  During the July 2013 Board hearing, she testified that the severity of her mood disorder was about the same as it had been during the November 2011 VA examination.  See Board Hearing Tr. at 12.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

The Veteran testified during a Board hearing in July 2013, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge or an Acting Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Claims

The Veteran asserts that her bilateral knee bursitis, ganglion cyst of the right knee, and bilateral knee joint effusion were incurred in service or are related to her service-connected retropatellar pain syndrome.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Likewise, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he or she has met the current disability due to disease or injury requirement of a service connection claim.  Rather, an underlying disease or injury is required. 

Regarding bilateral knee bursitis and the ganglion cyst of the right knee, the Board finds that service connection is warranted secondary to the Veteran's service-connected retropatellar pain syndrome.  The weight of the evidence reflects that she has current diagnoses of bursitis and a ganglion cyst of the right knee.  See, e.g., March 2009 VA magnetic resonance imagining (MRI); March 2009 VA consultation note; December 2011 VA examination.  She is also service-connected for retropatellar pain syndrome.  The remaining issue is whether there is a relationship (causation or aggravation) between her service-connected retropatellar pain syndrome and the bursitis and ganglion cyst.  As to this issue, there are competing medical opinions of record.  The December 2011 VA examiner specifically diagnosed the Veteran with bursitis and a ganglion cyst and opined that the conditions were "at least as likely as not" proximately due to the Veteran's service-connected condition.  On the other hand, the February 2012 VA examiner opined that the Veteran did not have bursitis and that even if she did have intermittent bursitis, it was not caused by retropatellar pain syndrome.  The examiner also opined that there was no association between the Veteran's ganglion cyst and her retropatellar pain syndrome.

The December 2011 and February 2012 VA examiners based their opinions on a review of the claims file and an examination of the Veteran.  The Board finds that both opinions are competent and probative and that the evidence is at least in equipoise.  As such, the benefit of the doubt is resolved in the Veteran's favor and service connection is granted for bilateral knee bursitis and a ganglion cyst of the right knee.

Regarding joint effusion, this is a symptom of the Veteran's service-connected retropatellar pain syndrome and not a distinct disability.  Joint effusion is defined as increased fluid in the synovial cavity of a joint.  See Stedman's Medical Dictionary, 570 (27th ed., 2000).  The February 2012 VA examiner opined that "joint effusion is a symptom and, if present, an objective finding that requires further evaluation to determine the cause.  [J]oint effusion is not a final diagnosis."  In this case, the examiner opined that the Veteran's intermittent joint effusion was believed to be related to her retropatellar pain syndrome.  In sum, joint effusion is a finding associated with the Veteran's service-connected retropatellar pain syndrome.  It is not a distinct and separate disability.  Moreover, providing separate ratings for each would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2013).  Therefore, service connection must be denied.


Increased Rating Claim - Mood Disorder

In a July 2010 rating decision, the RO granted service connection for a mood disorder associated with retropatellar pain syndrome and assigned a 10 percent rating effective September 4, 2009.  The Veteran filed a notice of disagreement with the disability rating assigned.  She asserts that she is at least entitled to a 30 percent rating.  See, e.g., December 2010 and January 2012 statements.  The Board agrees. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected mood disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9435; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board notes that the Veteran has also been diagnosed with major depressive disorder, which is a type of mood disorder, and insomnia.  She argues that her service-connected mood disorder should be recharacterized as major depressive disorder.  However, regardless of the characterization, the Board notes that the medical evidence in this case does not distinguish between psychiatric symptoms related to her service-connected mood disorder and her major depressive disorder or insomnia.  As such, the Board has considered all of the Veteran's psychiatric symptoms in evaluating her service-connected mood disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  Therefore, there is no prejudice to the Veteran in the characterization of her service-connected disability as a mood disorder rather than a more specific diagnosis, such as major depressive disorder. 

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial rating of 30 percent, but no higher, is warranted for mood disorder since the effective date of service connection.  

A May 2009 VA progress note reflects that the Veteran was seen by the pain management clinic and placed on Celexa to stabilizer her mood.  She reported that the medication made her nervous and paranoid and she discontinued taking it.  

A June 2009 VA primary care note reflects that the Veteran reported that Effexor was not effective and that she was having to take a whole Trazodone tablet for sleep.  However, on review of her systems, it was noted that there was no anxiety or depression.

The Veteran filed a claim for service connection for a mood disorder secondary to chronic pain on September 4, 2009.  At that time, she indicated that she was taking Effexor and Trazodone on a daily basis.  
In a June 2010 statement, the Veteran indicated that she was employed in the mental health field and was known to be quick-tempered and to not have a great attitude.  She described feeling frustrated and yelling and cursing at her children.  She described being nervous around people and self-conscious because of her knees.  She said she felt bad all the time and had no energy or desire to do anything.  

The report of a June 2010 VA psychiatric examination reflects that the Veteran stated that she was taking Effexor, which was not working.  She said reported feeling sad and irritable all of the time.  She said that her sleep was poor.  She denied suicidal ideation.  It was noted that her symptoms were mild and occurred daily.  She was employed full time as a licensed practical nurse (LPN) and was sometimes late because she did not feel like going into work.  The examiner noted that her functional impairment involved being too short with patients, too focused on her own problems, and fatigued.  The examiner described overall impairment on work performance as mild.  Regarding social functioning, it was noted that the Veteran did not like being around other people and that her mood had damaged her relationship with her children and ex-boyfriend.  The degree of social impairment was described as mild.  

On mental status examination, the Veteran's appearance was normal.  Her behavior was within normal limits.  She was cooperative and her communication skills were intact.  Her speech and psychomotor activity were normal.  Her mood was anxious and her affect was labile with content.  Thought processes were linear and thought content was unremarkable.  There was no evidence of suicidal ideation or psychosis.  Memory, insight, and judgment were adequate.  Cognitive function was grossly normal.  She was diagnosed with mood disorder, not otherwise specified (NOS), and a GAF score of 75 was assigned.  The examiner indicated that the Veteran had insomnia secondary to knee pain and had resulting fatigue.  The examiner also noted a number of stresses that affected the Veteran's mood other than knee pain, such as single parenthood, a demanding job, and a long commute to work.  The examiner opined that the severity of her mood disorder was mild. 

An August 2010 VA primary care note reflects that the Veteran complained of depression.  She said that she was on Effexor but did not feel like doing anything and found no joy in activities.  Under the review of systems, the clinician indicated that she had no anxiety or depression and that her mood and affect were normal.

VA mental health notes dated from October 2010 to August 2011 reflect that the Veteran reported having bouts of depression.  See, e.g., October 2010 and November 2010 Mental Health Notes.  At other times it was noted that her mood was euthymic.  See, e.g., December 2010, February 2011, May 2011, and August 2011 Mental Health Notes.  She described feeling frustrated and having problems at work.  Id.  She also described having stress due to her knees and financial situation.  Id.  She was diagnosed with mood disorder and insomnia on Axis I.  A GAF score of 60 was assigned in October 2010 and November 2010.  A GAF score of 68 was assigned in December 2010, February 2011, March 2011, and August 2011.  A GAF score of 70 was assigned in May 2011.

The report of a November 2011 VA examination reflects that the Veteran had depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  She reported being irritable, having decreased concentration, and having difficulty with stress, memory, insomnia, racing thoughts, and crowded environments.  She reported symptoms of depression involving anhedonia, tearfulness, lack of motivation, and not wanting to get out of bed most days.  She reported feeling anxious.  She described a history of thoughts about death, but denied any current suicidal thoughts or plans.  

On mental status examination, the Veteran was alert and cooperative.  Her thought processes were concrete and her thought content was focused.  She had depressed mood with congruent affect, as evidence by tearfulness.  She maintained good eye contact.  Her speech was normal and she was appropriately groomed.  The examiner diagnosed the Veteran with major depressive disorder and assigned a GAF score of 55.  The examiner opined that the Veteran's overall psychiatric symptomatology resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior.  

During the Board hearing, the Veteran testified that she was easily irritated and that it seemed like she was always angry.  See Board Hearing Tr. at 10.  She said there were days that she did not get up, shower, or cook.  Id.  She said she did not always feel involved with her children and sometimes it was better if they were not around.  Id.  She said she did not have panic attacks, but did feel anxious in crowds.  Id. at 11.  She said that she tried to go to work even if she was not in a good mood or did not feel like talking or being there.  Id. at 12.  She described having good days and bad days.  Id. at 13.

The Veteran has exhibited psychiatric symptoms among the criteria for 10, 30, and 50 percent ratings.  Overall, when considering the frequency and severity of her symptoms, the Board finds that a 30 percent rating is warranted.  The June 2010 VA examiner described the Veteran's symptoms as "mild" and the VA Mental Health notes dated from November 2010 to May 2011 frequently described the Veteran's mood as euphoric.  This evidence tends to correspond to the criteria for a 10 percent rating, which contemplates mild and transient symptoms with continuous use of medication.  

The Veteran and the VA examiners have indicated that her depressed mood and irritability affect her ability to do her job and affect her relationship with her children and others.  Regarding the frequency of her symptoms, the June 2010 VA examiner indicated that her symptoms, albeit mild, occurred daily.  The Veteran has reported having "bouts of depression" and having both good and bad days, which suggest that her symptoms are not constant, but intermittent.  This is also supported by the VA outpatient treatment records where her mood was frequently described as euphoric.  The Board also finds the November 2011 VA examiner's opinion that the Veteran's overall symptomatology was productive of occupational and social impairment with occasional decrease in work efficiency and interment periods of inability to perform occupational tasks especially probative.  This evidence supports a higher, 30 percent rating.  

Although the Veteran has exhibited symptoms among the criteria for a 50 percent rating, the Board does not find that the overall severity and frequency of her symptoms meet the criteria for a 50 percent rating.  The Board notes that the November 2011 VA examiner indicated that the Veteran had disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  However, that the Veteran did not exhibit symptoms similar in severity as to those listed under the criteria for a 50 percent rating at that time.  For instance, she did not have symptoms such as impaired speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of long-term memory, impaired judgment, or impaired abstract thinking.  Moreover, the June 2010 VA examiner indicated that her symptoms were "mild" and the November 2011 VA examiner specifically opined that her symptoms resulted in social and occupational impairment consistent with the criteria for a 30 percent rating.  The Board notes that the 30 percent rating contemplates how her symptoms, such as disturbance of motivation and difficulty establishing and maintaining effective work and social relationships, decrease her work efficiency and her inability to perform occupational tasks.  For these reasons, the Board finds that the Veteran's psychiatric symptomatology is best characterized by the criteria for a 30 percent rating, rather than a 50 percent rating.  

In addition, the Board notes that the GAF score of 75, which was assigned in June 2010, is suggestive of less impairment than contemplated in the criteria for a 30 percent rating.  According to the DSM-IV, GAF scores ranging from 71 to 80 are indicative of transient and expectable reactions to psychosocial stressors and no more than slight impairment in social and occupational functioning.  The GAF scores of 68, which were assigned in December 2010, February 2011, March 2011, and August 2011, and the GAF score of 70, which was assigned in May 2011, are consistent with the criteria for a 30 percent rating.  GAF scores of 61 to 70 are indicative of some mild symptoms or some difficulty in social and occupational functioning.  The GAF scores of 60, which were assigned in October 2010 and November 2010, and the GAF score of 55, which was assigned in November 2011, are arguably suggestive of greater impairment than contemplated in the criteria for a 30 percent rating.  GAF scores of 51 to 60 are indicative of moderate symptoms or moderate difficulty in social and occupational impairment.  In this case, however, despite assigning a GAF score of 55, the November 2011 VA examiner opined that the Veteran's symptoms were productive of occupational and social impairment consistent a 30 percent rating.  Overall, the Board finds that the severity and frequency of the Veteran's symptoms are most consistent with the criteria for a 30 percent rating.

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the rating criteria reasonably describe the symptomatology related to the Veteran's service-connected mood disorder.  The Veteran has primarily described being depressed, anxious, and irritable.  She has also reported having sleep impairment and difficulty concentrating.  The November 2011 VA examiner also noted that the Veteran had short-term memory problems.  The General Rating Formula for Mental Disorders specifically contemplates depressed mood, anxiety, sleep impairment, and memory problems.  It also contemplates other symptoms of similar severity and frequency.  

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Accordingly, an initial rating in excess of 30 percent for the Veteran's service-connected mood disorder is not warranted at any point during the pendency of the claim.

Lastly, when entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Here, the record reflects that the Veteran has been employed full-time at Alliance Health Center; however, she has alleged that her service-connected bilateral knee disability prevents her from securing or following substantially gainful employment.  See April 2013 and March 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  In an April 2014 rating decision, the RO granted a temporary total disability rating for a period of convalescence following bilateral knee surgery, but denied entitlement to a TDIU.  She does not contend, nor does the evidence of record otherwise show that her service-connected mood disorder renders her unemployable.  For these reasons, the Board finds that a claim for TDIU is not part of the claim for an increased rating for a mood disorder.  


ORDER

Entitlement to an increased rating for lower back strain with lipoma excision is dismissed.

Service connection for bilateral knee bursitis is granted.

Service connection for a ganglion cyst of the right knee is granted.

Service connection for bilateral knee joint effusion is denied.

From September 4, 2009, an initial 30 percent rating, but no higher, for mood disorder is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

A remand is necessary to ascertain the current nature and severity of the Veteran's service-connected bilateral retropatellar pain syndrome.  A VA examination and medical opinion is also needed to clarify the existence and etiology of any arthritis of the knees.  All outstanding VA and non-VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation she has received for her knees, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  

All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding treatment records for the Veteran from the Jackson VA Medical Center dated since December 2013.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the development requested above, schedule the Veteran for an examination to determine the current nature and etiology of her bilateral knee disabilities.  The entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) should be made available to, and reviewed by, the examiner.  All necessary tests should be performed and the results reported.

After examining the Veteran and performing any clinically-indicated diagnostic testing, the examiner is asked to address the following:

a) Identify all current right and left knee disabilities and clarify whether the Veteran has bilateral knee arthritis.  In doing so, the examiner should address the February 2012 VA examiner's opinion that the Veteran did not have arthritis; the February 2014 VA examination report noting that arthritis was documented; and the February 2014 X-ray report indicating that the joint space narrowing could be artifactual due to positioning.  

b) If the Veteran has right or left knee arthritis, is it at least as likely as not (50 percent or greater probability) that the arthritis had its clinical onset during active service, within one year of separation from active service, or is related to any in-service disease, event, or injury?  

c) If the Veteran has right or left knee arthritis, is it at least as likely as not (50 percent or greater probability) that the arthritis is proximately due to service-connected retropatellar pain syndrome?

d) If the Veteran has right or left knee arthritis, is it at least as likely as not (a 50 percent probability or greater) that the arthritis is aggravated beyond the normal course of the condition by service-connected retropatellar pain syndrome?

e) In accordance with the latest worksheet for rating the knee, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the service-connected knee disability.  The examiner must attempt to distinguish symptoms due to the Veteran's service-connected knee disabilities (bilateral retropatellar pain syndrome, bilateral bursitis, right knee ganglion cyst, and any arthritis, if applicable) from any nonservice-connected knee disabilities (meniscal tears).  If the symptoms cannot be differentiated, the examiner should so state in the report, and explain why.  

f) The examiner should provide an opinion as to impact of the Veteran's service-connected right and left knee disabilities on her ability to secure and follow gainful employment.

The examiner must provide a complete rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4.  After completing the requested action, readjudicate the claims.  If the claims are denied, provide the Veteran and her attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


